[atkorethirdamendedcertif001.jpg]
THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF ATKORE INTERNATIONAL
GROUP INC. ATKORE INTERNATIONAL GROUP INC., a corporation organized and existing
under the laws of the State of Delaware, hereby certifies as follows: 1. The
present name of the corporation is Atkore International Group Inc. (the
“Corporation”). 2. The original Certificate of Incorporation of the Corporation
was filed with the Secretary of State of the State of Delaware (the “Secretary
of State”) on November 4, 2010. An Amended and Restated Certificate of
Incorporation was filed with the Secretary of State on December 20, 2010. A
Certificate of Amendment effecting a 1.37 for 1 stock split was filed with the
Secretary of State on May 27, 2016. A Second Amended and Restated Certificate of
Incorporation was filed with the Secretary of State on June 10, 2016. 3. The
Corporation’s Second Amended and Restated Certificate of Incorporation is hereby
further amended and restated pursuant to Sections 242 and 245 of the General
Corporation Law of the State of Delaware (as amended from time to time, the
“DGCL”), so as to read in its entirety in the form attached hereto as Exhibit A
and incorporated herein by this reference. 4. This amendment and restatement of
the Second Amended and Restated Certificate of Incorporation of the Corporation
has been duly adopted in accordance with the provisions of Sections 228, 242 and
245 of the DGCL.



--------------------------------------------------------------------------------



 
[atkorethirdamendedcertif002.jpg]
IN WITNESS WHEREOF, the undersigned officer of the Corporation has executed this
Third Amended and Restated Certificate of Incorporation on the 19th day of
February, 2019. By: /s/ Daniel S. Kelly Name: Daniel S. Kelly Title: Vice
President, General Counsel and Secretary Third Amended and Restated Certificate
of Incorporation of Atkore International Group Inc.



--------------------------------------------------------------------------------



 
[atkorethirdamendedcertif003.jpg]
Exhibit A THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF ATKORE
INTERNATIONAL GROUP INC. FIRST. Name. The name of the Corporation is Atkore
International Group Inc. SECOND. Registered Office. The Corporation’s registered
office in the State of Delaware is The Corporation Trust Company, 1209 Orange
Street, in the City of Wilmington, County of New Castle, zip code 19801. The
name of its registered agent at such address is The Corporation Trust Company.
THIRD. Purpose. The nature of the business of the Corporation and its purpose is
to engage in any lawful act or activity for which corporations may be organized
under the General Corporation Law of the State of Delaware (the “DGCL”). FOURTH.
Capital Stock. The total number of shares of stock which the Corporation shall
have authority to issue is 1,100,000,000, consisting of: (x) 1,000,000,000
shares of common stock, par value $0.01 per share (the “Common Stock”), and (y)
100,000,000 shares of preferred stock, par value $1.00 per share (the “Preferred
Stock”), issuable in one or more series as hereinafter provided. The number of
authorized shares of the Common Stock or Preferred Stock may be increased or
decreased (but not below the number of shares thereof then outstanding) by the
affirmative vote of the holders of at least a majority of the voting power of
the stock of the Corporation entitled to vote generally in the election of
directors irrespective of the provisions of Section 242(b)(2) of the DGCL or any
corresponding provision hereinafter enacted. 1. Provisions Relating to the
Common Stock. (a) Except as otherwise provided in this Third Amended and
Restated Certificate of Incorporation or by the DGCL, each holder of shares of
Common Stock shall be entitled, with respect to each share of Common Stock held
by such holder, to one vote in person or by proxy on all matters submitted to a
vote of the holders of Common Stock, whether voting separately as a class or
otherwise. (b) Subject to the preferences and rights, if any, applicable to
shares of Preferred Stock or any series thereof, the holders of shares of Common
Stock shall be entitled to receive such dividends and other distributions in
cash, property, stock or otherwise as may be declared thereon by the Board of
Directors at any time and from time to time out of assets or funds of the
Corporation legally available therefor and shall share equally on a per share
basis in such dividends and distributions. (c) In the event of any voluntary or
involuntary liquidation, dissolution or winding-up of the Corporation, after
payment or provision for



--------------------------------------------------------------------------------



 
[atkorethirdamendedcertif004.jpg]
payment of the debts and other liabilities of the Corporation, and subject to
the preferences and rights, if any, applicable to shares of Preferred Stock or
any series thereof, the holders of shares of Common Stock shall be entitled to
receive all of the remaining assets of the Corporation available for
distribution to its stockholders, ratably in proportion to the number of shares
of Common Stock held by them. 2. Provisions Relating to the Preferred Stock. (a)
The Preferred Stock may be issued at any time and from time to time in one or
more series. The Board of Directors is hereby authorized to provide for the
issuance of shares of Preferred Stock in one or more series and, by filing a
certificate of designation pursuant to the applicable provisions of the DGCL
(hereinafter referred to as a “Preferred Stock Certificate of Designation”), to
establish from time to time the number of shares to be included in each such
series, and to fix the designation, powers, preferences and the relative
participating, optional or other special rights, and the qualifications,
limitations and restrictions thereof, of shares of each such series, including,
without limitation, dividend rights, dividend rates, conversion rights, voting
rights, terms of redemption and liquidation preferences. (b) The Common Stock
shall be subject to the express terms of the Preferred Stock and any series
thereof. (c) Except as otherwise required by law, holders of Common Stock, as
such, shall not be entitled to vote on any amendment to this Third Amended and
Restated Certificate of Incorporation or to a Preferred Stock Certificate of
Designation that alters or changes the powers, preferences, rights or other
terms of one or more outstanding series of Preferred Stock if the holders of
such affected series are entitled, either separately or together with the
holders of one or more other series of Preferred Stock, to vote thereon pursuant
to this Third Amended and Restated Certificate of Incorporation or a Preferred
Stock Certificate of Designation or pursuant to the DGCL as currently in effect
or as the same may hereafter be amended. 3. Voting in Election of Directors.
Except as may be required by the DGCL or as provided in this Third Amended and
Restated Certificate of Incorporation or in a Preferred Stock Certificate of
Designation, holders of Common Stock shall have the exclusive right to vote for
the election of directors and for all other purposes, and holders of Preferred
Stock shall not be entitled to vote on any matter or receive notice of any
meeting of stockholders. FIFTH. Management of Corporation. The following
provisions are inserted for the management of the business, for the conduct of
the affairs of the Corporation and for the purpose of creating, defining,
limiting and regulating the powers of the Corporation and its directors and
stockholders: 2



--------------------------------------------------------------------------------



 
[atkorethirdamendedcertif005.jpg]
1. Except as may otherwise be provided by law, this Third Amended and Restated
Certificate of Incorporation or the By-laws of the Corporation, the business and
affairs of the Corporation shall be managed by or under the direction of the
Board of Directors. 2. Subject to any rights granted to the holders of shares of
any class or series of Preferred Stock then outstanding, the number of directors
of the Corporation shall be fixed, and may be altered from time to time,
exclusively by resolution of the Board of Directors, but in no event may the
number of directors of the Corporation be less than one. 3. The directors of the
Corporation, subject to any rights granted to holders of shares of any class or
series of Preferred Stock then outstanding, shall be divided into three classes
designated Class I, Class II and Class III until the annual meeting of
stockholders to be held in 2022, except that those directors elected at the
annual meetings to be held in each of 2020 and 2021 shall be elected for a
one-year term. All directors shall be up for election at the annual meeting of
stockholders to be held in 2022 for a one-year term and from that point forward
all directors shall have one-year terms, subject to any rights granted to
holders of shares of any class or series of Preferred Stock then outstanding,
and each shall hold office until the annual meeting at which his or her term
expires and until his or her successor shall be elected and qualified, or his or
her death, resignation, retirement, disqualification or removal from office.
Prior to the annual meeting of stockholders to be held in 2022, the following
provisions shall apply: each class shall consist, as nearly as possible, of
one-third of the total number of such directors, and directors of each class
shall hold office until the annual meeting at which his or her term expires and
until his or her successor shall be elected and qualified, or his or her death,
resignation, retirement, disqualification or removal from office. If the number
of such directors is changed, any increase or decrease shall be apportioned
among the classes so as to maintain the number of directors in each class as
nearly equal as possible, and any such additional director of any class elected
to fill a newly created directorship resulting from an increase in such class
shall hold office for a term that shall coincide with the remaining term of that
class, but in no case shall a decrease in the number of directors remove or
shorten the term of any incumbent director. The Board of Directors is authorized
to assign members of the Board of Directors already in office to their
respective class. 4. A director whose term expires at or before the annual
meeting of stockholders to be held in 2022 may be removed from office only for
cause and only upon the affirmative vote of the holders of at least a majority
of the outstanding shares of Common Stock then entitled to vote in an election
of directors. Upon being elected a director at the annual meeting of
stockholders to be held in 2022 or thereafter, a director may be removed at any
time, either with or without cause, upon the affirmative vote of the holders of
at least a majority of the outstanding shares of Common Stock then entitled to
vote in an election of directors. The provisions of this Section 4 of Article
FIFTH shall be subject to 3



--------------------------------------------------------------------------------



 
[atkorethirdamendedcertif006.jpg]
any rights granted to the holders of shares of any class or series of Preferred
Stock then outstanding. 5. Subject to any rights granted to the holders of
shares of any class or series of Preferred Stock then outstanding, and except as
otherwise provided by law, any vacancy in the Board of Directors that results
from an increase in the number of directors, from the death, disability,
resignation, disqualification or removal of any director or from any other cause
shall be filled solely by an affirmative vote of at least a majority of the
directors then in office, even if less than a quorum, or by a sole remaining
director. A director elected to fill a vacancy or a newly created directorship
shall hold office until his or her successor has been elected and qualified or
until his or her earlier death, resignation or removal. 6. No director of the
Corporation shall be liable to the Corporation or its stockholders for monetary
damages for breach of his or her fiduciary duty as a director, provided that
nothing contained in this Article shall eliminate or limit the liability of a
director (a) for any breach of the director’s duty of loyalty to the Corporation
or its stockholders, (b) for acts or omissions not in good faith or which
involve intentional misconduct or a knowing violation of the law, (c) under
Section 174 of the DGCL or (d) for any transaction from which the director
derived an improper personal benefit. 7. To the fullest extent permitted by the
DGCL, the Corporation shall indemnify and advance expenses to the directors and
officers of the Corporation, provided that, except as otherwise provided in the
By-laws of the Corporation, the Corporation shall not be obligated to indemnify
or advance expenses to a director or officer of the Corporation in respect of an
action, suit or proceeding (or part thereof) instituted by such director or
officer, unless such action, suit or proceeding (or part thereof) has been
authorized by the Board of Directors. The rights provided by this Section 7 of
Article FIFTH shall not limit or exclude any rights, indemnities or limitations
of liability to which any director or officer of the Corporation may be
entitled, whether as a matter of law, under the By-laws of the Corporation, by
agreement, vote of the stockholders, approval of the directors of the
Corporation or otherwise. SIXTH. Stockholder Action by Written Consent. Any
action required or permitted to be taken at any annual or special meeting of
stockholders of the Corporation may be taken only upon the vote of the
stockholders at an annual or special meeting duly called and may not be taken by
written consent of the stockholders. SEVENTH. Special Meetings. Except as
otherwise required by law and subject to any rights granted to holders of shares
of any class or series of Preferred Stock then outstanding, special meetings of
the stockholders of the Corporation for any purpose or purposes may be called
only by the Chairman of the Board of Directors or pursuant to a resolution of
the Board of Directors adopted by at least a majority of the directors then in
office, The stockholders of the Corporation shall not have the power to call a
special meeting of the stockholders of the Corporation or to request the
Secretary of the 4



--------------------------------------------------------------------------------



 
[atkorethirdamendedcertif007.jpg]
Corporation to call a special meeting of the stockholders. Business transacted
at any special meeting of stockholders shall be limited to the purposes stated
in the notice. EIGHTH. Section 203 of the DGCL. The Corporation shall be
governed by Section 203 of the DGCL (“Section 203”) so long as Section 203 by
its terms would apply to the Corporation. NINTH. Amendment of the Certificate of
Incorporation. The Corporation reserves the right to amend, alter or repeal any
provision contained in this Third Amended and Restated Certificate of
Incorporation in the manner now or hereafter prescribed by the DGCL, and all
rights herein conferred upon stockholders or directors are granted subject to
this reservation, provided, however, that any amendment, alteration or repeal of
Sections 6 or 7 of Article FIFTH shall not adversely affect any right or
protection existing under this Third Amended and Restated Certificate of
Incorporation immediately prior to such amendment, alteration or repeal,
including any right or protection of a director thereunder in respect of any act
or omission occurring prior to the time of such amendment, alteration or repeal.
TENTH. Amendment of the By-laws. In furtherance and not in limitation of the
powers conferred by law, the Board of Directors is expressly authorized to
amend, alter or repeal the By-laws of the Corporation, without the assent or
vote of stockholders of the Corporation. Any amendment, alteration or repeal of
the By-laws of the Corporation by the Board of Directors shall require the
affirmative vote of at least a majority of the directors then in office. In
addition to any other vote otherwise required by law, the stockholders of the
Corporation may amend, alter or repeal the By-laws of the Corporation, provided
that any such action will require the affirmative vote of the holders of at
least a majority of the outstanding shares of Common Stock entitled to vote at
any annual or special meeting of stockholders. ELEVENTH. Exclusive Jurisdiction
for Certain Actions. Unless the Corporation consents in writing to the selection
of an alternative forum, the Court of Chancery of the State of Delaware (the
“Court of Chancery”) shall, to the fullest extent permitted by law, be the sole
and exclusive forum for (a) any derivative action or proceeding brought on
behalf of the Corporation, (b) any action asserting a claim of breach of a
fiduciary duty owed by any director, officer, employee, agent or stockholder of
the Corporation to the Corporation or the Corporation’s stockholders (c) any
action asserting a claim arising out of or pursuant to any provision of the
DGCL, or as to which the DGCL confers jurisdiction on the Court of Chancery
(including, without limitation, any action asserting a claim arising out of or
pursuant to this Third Amended and Restated Certificate of Incorporation or the
By-laws of the Corporation), or (d) any action asserting a claim governed by the
internal affairs doctrine. Any person or entity holding, purchasing or otherwise
acquiring any interest in shares of capital stock of the Corporation shall be
deemed to have notice of and consented to the provisions of this Article
ELEVENTH. 5



--------------------------------------------------------------------------------



 